Thomas, J.
The report finds the following fads-. The creation of the trust as set forth in the bill; the existence de facto for more than fifty years of an Anabaptist society in the place formerly called New Providence, now Cheshire; that four of the petitioners are members of such society and beneficially interested in the trust; the death of the original trustee, and that his heirs, if any are now living, are scattered and their places of residence unknown.
A case for the appointment of a trustee is shown, and a court *409of equity cannot suffer the trust to fail for want of such trustee. The petitioners are rightfully in court, upon the familiar rule, that where the parties are numerous and the question one of common or general interest, one or more of such parties may petition for the benefit of the whole.
The objection, that the petitioners, as members of' a body corporate, have no right to apply for the appointment of a trustee, need not be considered; for it is not shown in point of fact that the society is a body corporate. Nor upon this applicat ion fer the appointment of a trustee is the question open, whether or not there has- been a forfeiture of the estate. That is a question of law to be determined when there is a tenant to the prEecipe, or when a trustee shall have been appointed, and shall have accepted the trust. The appointment of a trustee settles no rights of the parties, but only puts them in a position to try them Trustee to be appointed